

AMENDMENT TWO TO
EMPLOYMENT AGREEMENT


This Amendment Number Two (the “Amendment”) to the Employment Agreement dated
April 22, 2015, as amended by Amendment Number One to the Employment Agreement
dated October 15, 2015 (the Employment Agreement, as amended, referred to herein
as the “Employment Agreement”) is made and entered into this 6th day of January,
2017 by and between Keryx Biopharmaceuticals, Inc., a Delaware corporation (the
“Company”), and John F. Neylan, MD (“Executive”), to be effective immediately.


BACKGROUND


WHEREAS, the Company currently employs Executive under the terms of the
Employment Agreement;


WHEREAS, the Company desires to amend the terms upon which it has engaged
Executive in accordance with the terms of the Employment Agreement and this
Amendment; and


WHEREAS, Executive is willing to serve as such in accordance with the terms and
conditions of the Employment Agreement and this Amendment.


NOW THEREFORE, in consideration of the foregoing and of the mutual covenants and
agreements set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:


1.     Section 2 of the Employment Agreement shall be amended by deleting the
following text located in the first sentence of such section:


“; provided, however, that if Executive does not commence employment by April
27, 2015 for any reason, then this Agreement shall become null and void and
neither Executive nor the Company shall have any obligations hereunder other
than as expressly set forth in Section 7(e) hereof.”
 
2.     Section 3 of the Employment Agreement shall be amended by deleting said
section in its entirety and replacing it with this following:


Employment Period. The Company agrees to continue to employ Executive, and
Executive agrees to continue to serve the Company, on an “at will” basis, which
means that, subject to the payment obligations imposed on the Company pursuant
to this Agreement, either the Company or Executive may terminate Executive’s
employment with the Company at any time, with or without Cause, as provided in
Section 6 below. The period commencing with the Start Date and ending on the
effective date of any termination of employment in accordance with the
provisions hereof shall constitute the term of this Agreement (the “Employment
Period”).


3.     Section 7 of the Employment Agreement shall be amended by deleting
Section 7(d) (and references to same in the Table of Contents) in their
entirety, and such Section 7(d) shall terminate and no longer be of any force or
effect.








--------------------------------------------------------------------------------






4.     Except as modified in this Amendment, the Employment Agreement and all
terms, covenants and conditions thereof shall remain in full force and effect.


IN WITNESS WHEREOF, Executive has hereunto set Executive’s hand and, pursuant to
the authorization from the Board, the Company has caused these presents to be
executed in its name on its behalf, all as of the day and year first above
written.
 
Executive:


/s/ John F. Neylan, MD
Name: John F. Neylan, MD
Title: Chief Medical Officer


 
KERYX BIOPHARMACEUTICALS, INC.
 
/s/ Gregory P. Madison
By: Gregory P. Madison
Title: President & CEO







